Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 20 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Head Quarters 20th Octo. 1781
                  
                  The surrender of York from which so much glory and advantage are derived to the Allies, and the honor of which belongs to Yr Excellency—has greatly anticipated our most sanguine expectations.  Certain of this event under your auspices tho unable to determine the time, I  solicited Your Excellys attention in the first conference with which you honored me, to ulterior objects, of decisive importance to the common cause.
                  Altho your Excellencys answer on that occasion was unfavorable to my wishes—the unexpected promptness with which our operations here have been conducted to their final success, havg gained us time, the defect of which was one of Your Excelly’s principal objections—a perspective of the most extensive and happy consequences, engage me to renew my representations—Charles Town the principal Maritime Port of the british, in the southern parts of the Continent, the Grand Deposit and point of Support for the present Theatre of the War—is open to a combined attack, and might be carried with as much certainty—as the place which has just surrendered—This capture wd destroy the last hope which induces the Enemy to continue the war—for they havg experienced the impracticability of recovering the populous northern States, has determined to confine himself to the defensive in that quarter—and prosecute a most vigorous offensive southward—with a View of reconquering States whose sparse population and natural disadvantages render them infinitely less susceptible of defence—altho their productions render them the most valuable in a commercial view—this general naval Superiority previous to Yr Excellys arrival gave him decisive advantages, in the rapid transport of his troops & Supplies—while the immense land marches of our succours too tardive & expensive in every point of view—subjected us to be beat in detail.
                  It will depend upon Yr Excelly therefore to terminate the War, and enable the Allies to dictate the Laws in a Treaty—A Campaign so glorious, and so fertile in consequences, cd be reserved only for the Count de Grasse.
                  It rarely happens that such a combination of means, as are in our hands at present, can be seasonably obtained by the most strenuous of human exertions.
                  A decisively superior fleet the Fortune and talents of whose Commander overawe all the naval force that the most incredible efforts of the enemy have been able to collect—An Army flushed with success and demanding only to be conducted to new attacks—and the very season which is proper for operating against the points in question—If upon entering into the detail of this Expedition Your Excelly should still determine it impracticable—there is an Object, which tho’ subordinate to that above mentioned—is of capital importance to our southern operations and may be effected at infinitely less expence, I mean the Enemys post of Wilmington in North Carolina—Circumstances require that I shd at this period reinforce the southern Army under General Greene.  This reinforcement transported by Sea under Your Excelly’s convoy wd enable us to carry the post in question with very little difficulty—and wd wrest from the british a point of Support, in No. Carolina, which is attended with the most dangerous consequences to us—and liberate another State—This object wd require nothg more than the convoy of Yr Excelly to the point of operation—and the protection of the debarkation.  
                  I entreat Your Excellencys attention to the points which I have the honor of laying before You—and to be pleased at the same time to inform me what are your dispositions for a Maritime force to be left on the American Station. 
                  
               